UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-32335 TX HOLDINGS, INC. (Exact name of small business issuer as specified in its charter) GEORGIA 58-2558702 (State or other jurisdiction of (I.R.S. Employer Identification. No.) incorporation or organization) 12080 Virginia Blvd. Ashland, KY 41102 (Principal Address of Issuer) (606) 928-1131 Issuer's telephone number Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Actof 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YES o NO x Transitional Small Business Disclosure Format (check one): YES o NO x As of May 11, 2010 there were 52, 841,897 shares of common stock outstanding. TX Holdings, Inc. Form 10-Q For the Quarter Ended March 31, 2010 Table of Contents PART 1-FINANCIAL INFORMATION Item 1 Condensed Financial Statements Unaudited Balance Sheet as of March31, 2010 and Audited Balance Sheet as ofSeptember 30, 2009 3 UnauditedStatements of Operations for the Three Months and Six Months Ended March 31, 2010 and 2009, and for the Period From Inception of the Development Stage, October 1, 2004, to March 31 2010 4 UnauditedStatement of Changes in Stockholders’ Deficit for the Six Months Ended March 31, 2010 and Audited Statements of Changes in Stockholders’ Deficitfor the Period From Inception of the Development Stage, October 1, 2004 to September 30, 2009 5 UnauditedStatements of Cash Flows for the Six Months Ended March 31, 2010 and 2009, and for the Period From Inception of the Development Stage, October 1, 2004, to March 31, 2010 11 Notes to Unaudited Financial Statements 12 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 4(T) Controls and Procedures 28 PART II-OTHER INFORMATION Item 1 Legal Proceedings 29 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3 Defaults upon Senior Securities 29 Item 4 Submission of Matters to a Vote to Security Holders 29 Item 5 Other Information 29 Item 6 Exhibits 29 SIGNATURES 30 2 TX Holdings, Inc. A CORPORATION IN THE DEVELOPMENT STAGE Balance Sheets March 31, 2010 and September 30, 2009 Unaudited Audited March, 31 September 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts Receivable-(Net of Allowance for Doubtful Accounts) _ _ Total current assets Proved oiil and gas properties undeveloped-successful efforts, net Performance Bond Prepaid Expenses _ Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Notes payable to a stockholder $ $ Accounts payable and accrued liabilities Accounts payable-related party Advances from stockholder/officer Convertible debt to stockholder/officer Total Current Liabilities Asset Retirement Obligation Total Liabilities Stockholders' deficit Preferred stock: no par value, 1,000,000 shares authorized no shares outstanding as of March 31,2010 and September 30,2009 _ _ Common stock:no par value, 250,000,000 shares authorized, 52,841,897 and 47,636,897 shares issued and outstanding at March 31, 2010 and September 30, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Losses accumulated in the development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of the financial statements. 3 TXHOLDINGS, INC. A CORPORATION IN THE DEVELOPMENT STAGE UNAUDITED STATEMENTS OF OPERATIONS For the Three and Six Months Ended March 31, 2010 and 2009 and for the Period From Inception of the Development Stage, October 1, 2004 to March 31, 2010 Inception of Development THREE MONTHS ENDED SIX MONTHS ENDED Stage to March 31, March 31, March 31, March 31, March 31, Oil Sales $ Operating expenses, except items shown separately below Stock-based compensation Professional fees Impairment Expense Lease expense _ _ _ Depreciation expense _ _ Advertising expense _ _ _ Total Operating Expenses Loss from operations ) Other income and (expense): Legal settlement _ _ Other income 4 4 Loss on Write-off of leases and equipment _ _ ) Forbearance agreement costs _ _ ) Interest expense ) Total other income and (expenses), net ) Net loss $ ) $ ) $ ) $ ) $ ) Net loss per common share basic and diluted $ - $ ) $ ) $ ) Weighted average number of common shares outstanding-basic and diluted The accompanying notes are an integral part of the financial statements. 4 TX HOLDINGS, INC. A CORPORATION IN THE DEVELOPMENT STAGE STATEMENT OF CHANGES IN STOCKHOLDERS' DEFICIT For the Period from Development Stage , October 1, 2004 to March 31, 2010 Preferred Stock Common Stock Additional Paid -In Accumulated Losses Accumulated in the
